         Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   Case No.: 1:19-cv-02232-TJK
Department of Justice, Antitrust Division
450 5th Street, N.W.
Washington, D.C. 20530

STATE OF KANSAS,
120 S.W. 10th Avenue, 2nd Floor
Topeka, Kansas 66612-1597

STATE OF NEBRASKA,
2115 State Capitol
Lincoln, Nebraska 68509

STATE OF OHIO,
150 East Gay Street, 22nd Floor
Columbus, Ohio 43215

STATE OF OKLAHOMA,
313 N.E. 21st Street
Oklahoma City, Oklahoma 73105-4894

and

STATE OF SOUTH DAKOTA,
1302 E. Highway 14, Suite 1
Pierre, South Dakota 57501-8501

                      Plaintiffs,

              v.

DEUTSCHE TELEKOM AG,
Friedrich-Ebert-Allee 140
Bonn, Germany 53113

T-MOBILE US, INC.,
12920 SE 38th Street
Bellevue, Washington 98006

SOFTBANK GROUP CORP.
1-9-1 Higashi-shimbashi, Minato-ku,
Tokyo, Japan 105-7303
            Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 2 of 6




and

SPRINT CORPORATION
6200 Sprint Parkway,
Overland Park, Kansas 66251-4300

                       Defendants.


     MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF BY NICHOLAS
 ECONOMIDES, JOHN KWOKA, THOMAS PHILIPPON, ROBERT SEAMANS, HAL
       SINGER, MARSHALL STEINBAUM, AND LAWRENCE J. WHITE
                    IN SUPPORT OF PLAINTIFFS

       Pursuant to the Court’s January 10, 2020 Order and Local Civil Rule 7(o), Nicholas

Economides, John Kwoka, Thomas Philippon, Robert Seamans, Hal Singer, Marshall

Steinbaum, and Lawrence J. White (the “Proposed Amici”) respectfully move for leave to file

the accompanying Amici Curiae Brief in support of Plaintiffs. In support of their Motion, Amici

state as follows:

       1.      Proposed Amici are seven economists with significant experience in competition

and regulatory matters. The Proposed Amici affiliations are as follows: Nicholas Economides,

Professor of Economics, NYU Stern School of Business; John Kwoka, Neal F. Finnegan

Distinguished Professor of Economics, College of Social Sciences and Humanities, Northeastern

University; Thomas Philippon, Max L. Heine Professor of Finance, NYU Stern School of

Business; Robert Seamans, Associate Professor of Management and Organizations, NYU Stern

School of Business; Hal Singer, Managing Director at Econ One, Adjunct Professor at

Georgetown McDonough School of Business; Marshall Steinbaum, Assistant Professor,

Economics Department, University of Utah; and Lawrence J. White, Robert Kavesh Professor of

Economics, NYU Stern School of Business. Each of the Proposed Amici are scholars and

experts in competition, industrial organization, and the economic analysis of antitrust issues.

                                                 2
            Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 3 of 6



       2.       Proposed Amici have a special interest in the issues raised in this litigation and

can offer their unique perspective as scholars in this field as the Court considers key economic

issues. Proposed Amici seek to ensure that this Court proceeds based on a correct understanding

of the economic, competitive effects flowing from the proposed merger of Sprint Corporation

(“Sprint”) and T-Mobile US, Inc. (“T-Mobile”) (the “Merger”), as recognized by the United

States Department of Justice’s (the “DOJ”) Complaint1 and inclusive of the DOJ’s proposed

remedy (in the DOJ’s “Proposed Final Judgment”). Accordingly, Proposed Amici submit this

Amici Curiae Brief to explain how the Merger—even with the remedy that the DOJ has

advanced in its Proposed Final Judgment—will have unambiguous anticompetitive effects.

       3.       Proposed Amici’s position is not adequately presented by any party. As

economists, Proposed Amici are uniquely positioned to set forth a position in support of

Plaintiffs on   important questions of antitrust law raised in this case, and to describe the

consequences of the Court’s disposition of this matter for the United States economy and

competition in the United States.

       4.       Proposed Amici have previously filed an amici curiae brief before another federal

court in a related case. See, e.g. State of New York et al. v. Deutsche Telekom AG et al., Case No.

1:19-cv-05434-VM (S.D.N.Y. June 11, 2019). Proposed Amici have also previously addressed

the competitive effects flowing from the Merger in Comments that were filed with the DOJ on

October 10, 2019.2

1
       Department of Justice Complaint, United States et al v. Deutsche Telekom AG, T-Mobile
Us, Inc., Softbank Group Corp., and Sprint Corporation, No. 1:19-cv-02232, at 3 (D.D.C. July
26, 2019) (the “DOJ Complaint”).
2
         Nicholas Economides, John Kwoka, Thomas Philippon, Robert Seamans, Hal Singer,
Marshall Steinbaum, and Lawrence J. White, Economists’ Tunney Act Comments on the DOJ’s
Proposed Remedy in the Sprint/T-Mobile Merger Proceeding, filed with the U.S. Department of
Justice, October 10, 2019; available as Exhibit 12 in https://www.justice.gov/atr/case-
document/file/1215711/download.
                                                 3
            Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 4 of 6



       5.      In light of the magnitude of the unique insight and perspective Proposed Amici

can offer the Court, granting Proposed Amici leave to file an amici curiae brief would not unduly

delay the Court’s ability to rule on any pending matters.

       6.      Counsel for Proposed Amici were unable to contact counsel for the Plaintiffs and

Defendants in this Action before the filing deadline set forth by the Court. Counsel for Proposed

Amici will continue to attempt to contact counsel.

       7.      The Amici Curiae Brief that Proposed Amici requests the Court consider is

attached as Exhibit 1, along with supporting materials.

       For the foregoing reasons, Proposed Amici respectfully request that their Motion for

Leave to File Amici Curiae Brief be granted. A proposed Order is attached as Exhibit 2.



Dated: January 24, 2020

       New York, New York

                                                     Respectfully submitted,



                                                     BEINS AXELROD


                                                     /s/ Jonathan G. Axelrod

                                                     Jonathan G. Axelrod (D.C. Bar No. 210245)
                                                     1717 K Street, NW
                                                     Washington, DC 20006
                                                     212-328-7222
                                                     jaxelrod@beinsaxelrod.com

                                                     WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLP

                                                     Fred T. Isquith
                                                     Veronica Bosco

                                                4
Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 5 of 6



                                  270 Madison Avenue
                                  New York, New York 10016
                                  212-545-4600
                                  isquith@whafh.com
                                  bosco@whafh.com

                                  Counsel for Amici Curiae


                                  Lawrence J. White
                                  Nicholas Economides
                                  John Kwoka
                                  Thomas Philippon
                                  Robert Seamans
                                  Hal Singer
                                  Marshall Steinbaum
                                  44 West Fourth Street, 7-65
                                  New York, NY 10012
                                  212-998-0880
                                  lwhite@stern.nyu.edu

                                  Amici Curiae




                              5
          Case 1:19-cv-02232-TJK Document 60 Filed 01/24/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I certify that on this day, I filed the foregoing Motion for Leave to File Amici Curiae

Brief with the Court via its Electronic Case Filing (ECF) system, which will send notification of

filing to the counsel of record as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Jonathan G. Axelrod_______________
                                                     Jonathan G. Axelrod




                                                 6
